United States Court of Appeals
                     For the First Circuit


No. 06-1737

                  PHOUNG LUC & THAI MINH CHINH,

                     Plaintiffs, Appellants,

                               v.

                WYNDHAM MANAGEMENT CORP., et al.,

                     Defendants, Appellees.



                          ERRATA SHEET

     The opinion of this court issued on August 7, 2007 is amended
as follows:

     On page 18, line 1 of footnote 10:        "note 2" should be
replaced with "note 3"

     On page 21, line 11: "Id." should be replaced with: "Venezia
v. Miller Brewing Co., 626 F.2d 188, 192 n.5 (1st Cir. 1980)"